         Case 1:20-cr-00084-AJN Document 109 Filed 09/03/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,                                                              9/3/21


                  –v–                                                                20-cr-84 (AJN)

                                                                                        ORDER
  Ralph Berry,

                          Defendant.



ALISON J. NATHAN, District Judge:

       On August 31, 2021, Defendant Berry filed a letter motion seeking a bill of particulars as

to Count Three of the Superseding Indictment. Dkt. No. 103. The Court ordered the

Government to respond, and it filed its letter response on September 1, 2021. Dkt. No. 105.

       “A bill [of particulars] is appropriate to permit a defendant ‘to identify with sufficient

particularity the nature of the charge pending against him, thereby enabling defendant to prepare

for trial, to prevent surprise, and to interpose a plea of double jeopardy should he be prosecuted a

second time for the same offense.’” United States v. Davidoff, 845 F.2d 1151, 1154 (2d Cir.

1988) (quoting United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir.1987) (per curiam)).

Defendant contends that the Superseding Indictment refers to an enterprise that “took place an

unspecified number of years ago and for an undisclosed period of time.” Dkt. No. 103 at 2. But

as the Government’s response outlines, it has already disclosed the prior criminal acts and

approximate dates on which they occurred in its Rule 16 discovery, Section 3500 materials, and

recent motion in limine. Dkt. No. 105 at 1–2. The Court thus finds the Government’s

disclosures, as set forth in its September 1 letter, are sufficient to inform the defendant of the

nature of the charge pending against him and a bill of particulars is not warranted. See United

States v. Walsh, 194 F.3d 37, 47 (2d Cir. 1999) (“[A] bill of particulars is not necessary where

the government has made sufficient disclosures concerning its evidence and witnesses by other
           Case 1:20-cr-00084-AJN Document 109 Filed 09/03/21 Page 2 of 2


means.”).

       The letter motion seeking a bill of particulars is therefore DENIED. This resolves Dkt.

No. 103.

       SO ORDERED.


Dated: September 3, 2021                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                         United States District Judge




                                               2
